DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 18 April 2022), with respect to the rejection of claims 1-7 and 9-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claim 8 has been canceled.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
Therefore, the amendment filed 18 April 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to changing the size of a displayed cutout stroke image, wherein the cutout stroke image surrounds a hole corresponding to a below display screen camera, in response to identifying a change in an operating state of a camera.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Lin H. (WO 2021/047325 A1 (citations are to Lin’s machine translated description in English, and figures in Lin’s international application in Chinese))  discloses an electronic device (Lin: [0010]) comprising: a display (Lin: [0010], electronic device comprising a display panel); a camera configured to capture images from outside through a hole of the display (Lin: figs. 2 and 5, illustrating under-display ‘camera’ 200 configured to collect images through ‘light-transmitting area’ 11 (note, ‘light-transmitting area’ 11 is interpreted as a ‘hole’ of the display); [0044]); a memory storing instructions (Lin: [0021, 0113], disclosing memory storing software instructions (e.g., a computer program)); and a processor functionally connected to the display, the camera, and the memory (Lin: fig. 7, illustrating components of Lin’s electronic device; [0078], “The electronic device 700 includes ... a sensor 705, and a display unit 706 ... a memory 709, a processor 710, a power supply 711 and other components”), wherein the instructions, when executed by the processor (Lin: [0020], “an embodiment of the present invention also provides an electronic device, including a processor, a memory, and a computer program stored in the memory and running on the processor. The computer program is executed by the processor to implement the above control method”, [0113], execution of instructions to make a terminal perform Lin’s method), cause the electronic device to: identify a change in an operating state of the camera while a cutout stroke image having a first size is presented in an area of the display surrounding the hole (Lin: [0034-0040], disclosing that during a camera ‘on’ state, the camera transitions from a ‘shooting preview’ mode to a ‘shooting’ mode, and while Lin’s camera changes from a ‘shooting preview’ mode to a ‘shooting’ mode, Lin’s display panel is in a ‘working’ mode (note, Lin’s ‘working’ mode determines which image having a first size, and surrounding a hole, is presented in a display)), while
Chew Y.H. (US 2017/0084231 A1) teaches an image capture mode where turned off pixels (note, turned off pixels may be pixels that are surrounding a hole as illustrated in fig. 3) are equivalent to displayed black pixels (Chew: [0034]), and
Zheng Y.-B. (CN 108957855 A) suggests a variable-sized annular region surrounding a hole corresponding to a camera (Zheng: figs. 2 and 8).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “in response to identifying the change in the operating state of the camera while the cutout stroke image having the first size is displayed in the area of the display surrounding the hole, display the cutout stroke image having a second size different from the first size, to surround the hole”.
As per independent claim 13, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Jia Y. (CN 110456571 A; fig. 2, turn on/off pixels in shooting mode, where annular region surrounds ‘hole’ designated by imaging element 300. Also, see figs. 3-4, illustrating sub-pixel structure overlapping display area 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611